Citation Nr: 1033209	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Amy M. Smith



INTRODUCTION

The Veteran served on active duty from November 1965 to June 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

The record reflects that in an April 2009 statement, the Veteran 
raised the issue of entitlement to service connection for GERD as 
secondary to his service-connected diabetes mellitus, and 
requested that his previously denied claim of entitlement to 
service connection for renal complications of diabetes be 
reopened.  In an August 2010 statement, the Veteran's 
representative raised the issue of entitlement to service 
connection for quadriplegia as secondary to his service-connected 
diabetes.  (Parenthetically, the Board notes that the Veteran is 
currently in receipt of nonservice-connected pension benefits for 
status post spinal cord injury with central cord syndrome and 
degenerative arthritis of the cervical spine).  Since the 
issues of entitlement to service connection for GERD and 
quadriplegia, and whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection for renal complications 
of diabetes have not been adjudicated, the Board does not 
have jurisdiction over them, and they are referred to the 
RO for appropriate consideration.

The issue of entitlement to an increased rating for service-
connected diabetes mellitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

In an August 2010 written statement, the Veteran's representative 
indicated the Veteran's desire to withdraw his appeal with 
respect to the issue of entitlement to an increased rating for 
service-connected PTSD.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of entitlement to an 
increased rating for service-connected PTSD are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

An August 2010 written statement from the Veteran's 
representative clearly indicates the Veteran's desire to withdraw 
his appeal with respect to the issue of entitlement to an 
increased rating in excess of 70 percent for service-connected 
PTSD.  As there remain no allegations of errors of fact or law 
for appellate consideration, the Board does not have jurisdiction 
to review this issue on appeal.

ORDER

The appeal claiming entitlement to an increased rating for 
service-connected PTSD is dismissed.

REMAND

The Veteran is seeking a higher rating for diabetes mellitus.  
Parenthetically, the Board notes that the evaluation of his 
separately service-connected disabilities associated with 
diabetes, i.e., peripheral neuropathy of the left and right lower 
extremities, erectile dysfunction, and cataracts, are not in 
appellate status, 

Diabetes mellitus is evaluated under 38 C.F.R § 4.119a, 
Diagnostic Code 7913. Under that code, the currently-assigned 20 
percent rating contemplates diabetes mellitus requiring insulin 
and a restricted diet, or requiring the use of an oral 
hypoglycemic agent and restricted diet.  A higher 40 percent 
rating is warranted for diabetes requiring insulin, restricted 
diet, and regulation of activities.

In this case, there is conflicting evidence about the severity of 
the Veteran's diabetes.  Specifically, it is unclear whether his 
diabetes requires regulation of activities.  In a May 2005 
statement, a private physician indicated that for the last 10 
years the Veteran had been "restricted" from strenuous 
industrial and recreational activities."  In another statement, 
also submitted in May 2005, the Veteran's VA treating physician 
essentially attested to the same, noting that the Veteran "has 
physical restrictions such as no strenuous industrial 
(employment) or recreational activities."

Significantly, however, the report of an April 2008 VA diabetes 
examination indicates that the Veteran was not restricted in his 
ability to perform strenuous activities.  Likewise, neither VA 
nor private treatment reports currently of record reflect 
regulation of the Veteran's activities.  In this regard, the 
Board notes that while a December 2004 statement from the Veteran 
reflects ongoing treatment by the private physician mentioned 
above, the most recent treatment records contained in the claims 
file for this physician are dated in 2003.  Additionally, 
although the record shows that the Veteran receives regular 
treatment at the VA Medical Center (VAMC) in Memphis, Tennessee, 
the record does not presently contain any records of treatment at 
this facility from December 2004 to June 2005.  In view of the 
conflicting evidence regarding the severity of the Veteran's 
diabetes, and in order to obtain a more complete picture of his 
disability level throughout the appeal, the Board finds that the 
foregoing outstanding private and VA treatment records should be 
obtained, and that he should be accorded the opportunity to 
undergo a current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, the RO should attempt to obtain 
any records of the Veteran's treatment for 
diabetes by Dr. Ralph Taylor since 
February 2003.  All attempts to obtain 
these records and any negative response 
should be fully documented in the claims 
file.  

2.	The RO should obtain any records of the 
Veteran's treatment for diabetes at the 
Memphis VAMC from December 2004 to June 
2005, and since January 2008.

3.	Schedule the Veteran for an appropriate VA 
examination to determine the severity of 
his service-connected diabetes mellitus.  
The claims file should be made available 
to and reviewed by the examiner. 

The examiner is asked to specifically comment on 
whether the Veteran's diabetes mellitus requires 
treatment with insulin, restricted diet, and 
regulation of activities (i.e., avoidance of strenuous 
occupational and recreational activities).  

4.	Re-adjudicate the claim for an increased 
rating for diabetes mellitus.  If the 
benefit sought is not granted, the Veteran 
and his representative should be provided 
a supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


